DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 of the drawings is objected to because the labels within the oval cutout are blurred potentially due to insufficient black/white print resolution.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities: in line 4, the phrase “the retardation film is the retardation film for IPS” should be rewritten as: - - the retardation film is the retardation film for IPS mode - - in order to be consistent with the terminology of the parent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 15-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
a)	Regarding claim 11, it is unclear what the [Symbol font/0x62] angle is.  While the specification describes the [Symbol font/0x62] angle as being identical to, and hence is defined as a slice orientation angle, and that it is an angle formed between the thickness-direction and the perpendicular direction with respect to an orientation plane, or as an angle at which transmittance under crossed nicols has a minimum value when observed crossed nicols after placing the film between polarizing plates, it is unclear how it is measured, how the definitions are related, and how it relates to a tilt angle of a liquid crystal molecule (the 3-D object embedded in the slice in Fig. 2 looks like a discotic liquid crystal molecule).  Clarification and amplification with relevant citation(s) from the specification are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 8-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US 2009/0040454).
Regarding claim 1, Ichihashi teaches a retardation film (optically anisotropic film (A) [0034]) for IPS mode ([0167]), wherein the retardation film has an in-plane retardation (Re) of 10 nm ([0034]) at a wavelength of 550 nm ([0026]) which is within the claimed range of about 0 to 10 nm, and an out-of-plane retardation at a wavelength of 550 nm (Rth (550)) (measured [0026]) of -10 nm ([0034]) which is within the claimed range of about -60 to 10 nm, such that an out-of-plane retardation at a wavelength of 450 nm (Rth (450)) is -9 nm (-10 nm x 0.90 < 0.99 (A)-1 [0033]) which is within the claimed range of about -80 to 0 nm, and an out-of-plane retardation at a wavelength of 650 nm (Rth (650)) is -13 nm (-10 nm x 1.30 < 1.35 (A)-2 [0033]) which is within the claimed range about -60 to 10 nm, to provide the desired combination of optical compensatory effects, for the purpose of providing the desired reduction in contrast unevenness [0034]).
Regarding claim 2, Ichihashi teaches that the retardation film satisfies Relation 2 of Applicant ((A)-1 [0033]).
Regarding claim 3, Ichihashi teaches that the retardation film satisfies Relation 3 of Applicant ((A)-2 [0033]).

Regarding claim 8, Ichihashi teaches that |Rth(450)|/|Rth(550)| ranges from greater than 0.60 to less than 0.99 ((A)-1 [0033]), which is within the claimed range of from about 0 to 3, and that Rth(650)|/|Rth(550)| ranges from greater than 1.01 to less than 1.35 ((A)-2 [0033]), which is within the claimed range of from about 0 to 5.
Regarding claim 9, Ichihashi teaches that the retardation film has an Rth (550), (measured [0026]) of -10 nm ([0034]) which is within the claimed range of about -60 to -10 nm, such that an Rth (450) is -9 nm (-10 nm x 0.90 < 0.99 (A)-1 [0033]) which is within the claimed range of about -70 to -5 nm, and an Rth (650) is -13 nm (-10 nm x 1.30 < 1.35 (A)-2 [0033]) which is within the claimed range about -60 to 5 nm.
Regarding claim 10, Ichihashi teaches that the retardation film is formed of a polymer resin (polymerized [0038]) such as an acrylic resin in the cited prior art (polymerizable liquid crystal having a polymerizable group such as an acryloyl group [0004]).
Regarding claim 12, Ichihashi teaches that the retardation film is a liquid crystal film (liquid crystal compound [0035]), or a polymer resin film (polymerized [0038], polymer may be cellulose ester [0062]).
Regarding claim 13, Ichihashi teaches that the retardation film has a thickness of 10 µm ([0034]) which is within the claimed range of about 5 to 200 µm. 

Regarding claim 15, Ichihashi teaches that a transmission axis of the polarizer is perpendicular to a slow axis of the retardation film ([0245]), which means that an absorption axis of the polarizer, which is orthogonal to the transmission axis of the polarizer, is parallel to the slow axis of the retardation film, and hence an angle between the absorption axis of the polarizer and the slow axis of the retardation film is within the claimed range of about 180°.
Regarding claim 16, Ichihashi teaches that the retardation film is disposed above the polarizing plate which is disposed above a backlight (in this order [0236]).  Accordingly, Ichihashi teaches that the retardation film is formed on a light exit surface of the polarizer, providing optical compensation for polarized light derived from the backlight.  However, in the case of a reflective display with a front light source, the light exit surface of the polarizer becomes a light incident surface of the polarizer, such that the retardation film is formed on the light incident surface of the polarizer in the reflective display, for the purpose of providing the desired reflective display characteristics.
Regarding claim 17, Ichihashi teaches that the retardation film is disposed above the polarizing plate which is disposed above a backlight (in this order [0236]).  
Regarding claim 18, Ichihashi teaches an IPS mode liquid crystal display comprising the polarizing plate ([0246]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi as applied to claims 1-4, 8-10, 12-18 above, and further in view of Sugiyama (US 2009/0122243).
Ichihashi teaches the retardation film for IPS mode, as described above.
Regarding claim 5, Ichihashi teaches that |Rth(650)|/|Rth(550)| ranges from greater than 1.01 to less than 1.35 ((A)-2 [0033]), which is within the claimed range of from about 0 to 2, but fails to teach that |Rth(450)|/|Rth(550)| ranges from about 2 to 8.
However, Sugiyama teaches that in a retardation film (optical compensatory sheet [0062]) for IPS mode ([0350]), |Rth(450)|/|Rth(550)| can be increased to 2 (1.60 (9) [0062]) which overlaps the claimed range of from about 2 to 8, from 1 (0.98 (7) [0062]), with |Rth(650)|/|Rth(550)| ranging around 1 (1.00 (10) [0062]) which is within the claimed range of from about 0 to 2, for the purpose of providing the desired wavelength dispersion of optical compensation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased the |Rth(450)|/|Rth(550)| of the retardation film for IPS mode of Ichihashi, to one that is within a range of from about 2 to 8, in order to obtain the desired wavelength dispersion of optical compensation, as taught by Sugiyama.
Regarding claim 6, Ichihashi teaches that the retardation film has an Rth (550) (measured [0026]) of about -10 nm ([0034]) which is within the claimed range of about -
Ichihashi, as modified by Sugiyama, teaches that |Rth(450)|/|Rth(550)| can be increased to 2, for the purpose of providing the desired wavelength dispersion of optical compensation, as described above.  Accordingly, modified Ichihashi teaches a modified Rth (450) of -20 nm (-10 nm x 2) which is within the claimed range of about -70 to -5 nm, for the purpose of providing the desired wavelength dispersion of optical compensation, as described above
Regarding claim 7, Ichihashi teaches that the retardation film can be a cellulose ester resin film (polymer may be a cellulose ester [0062]).

The prior art made of record and not relied upon are considered pertinent to Applicant's disclosure.  US 2015/0042942 (abstract) and US 2015/0131031 (abstract) both teach retardation films with different wavelength dispersions.









If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782